This case presents questions of inference from practically undisputed facts; the questions involved are, (1) the negligence of the defendant company in following its regular train by a freight within about 100 feet, across a farm crossing, on the plaintiff’s farm, over which he was accustomed to pass; and (2) the negligence of the plaintiff in not looking up the track after the regular had passed to observe whether any other train was following.
The jury found for the plaintiff. Under all the circumstances of the case we do not think the court should intervene. The issues are questions for the jury and not for the court.
Under the carefully wrought rule, in York v. Railroad Company, 84 Maine, 117, we are of the opinion that the verdict was based upon evidence sufficient to warrant the jury in finding it. Motion overruled.